Citation Nr: 1829253	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  15-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from August 14, 2013.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 Decision Review Officer (DRO) Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for PTSD and assigned a 70 percent rating effective January 7, 2011 and a 50 percent rating from August 14, 2013.  In his April 2014 notice of disagreement (NOD), the Veteran specifically indicated that he disagreed with the 50 percent disabling rating assigned from August 14, 2013 and that he was seeking a 70 percent disability rating for his service-connected PTSD.  The issue is characterized accordingly in the Introduction.


FINDING OF FACT

In November 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to an initial rating in excess of 50 percent for PTSD from August 14, 2013, have been met.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

In written correspondence received in November 2017, the Veteran indicated that he desired to withdraw his claim of entitlement to an initial rating in excess of 50 percent for PTSD from August 14, 2013.  As such, no allegation of error of fact or law remains before the Board for consideration with regard to this claim.  Thus, the Board finds that the Veteran has withdrawn his claim of entitlement to an initial rating in excess of 50 percent for PTSD from August 14, 2013 and accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 50 percent for PTSD from August 14, 2013, is dismissed.




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


